Citation Nr: 1726677	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-25 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  The Veteran was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

2.  The Veteran currently has tinnitus, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

At the outset, the Board finds that the Veteran presently has both bilateral hearing loss and tinnitus.  As already noted, the Veteran is competent to testify to observable symptoms such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles, 16 Vet. App. 370.  He has done so credibly in this instance, including during a May 2012 VA examination and during treatment in March 2013 with his private clinician, Dr. Fisher.  Additionally, the May 2012 VA examination report confirms that the Veteran has bilateral hearing loss of sufficient severity to qualify as a disability pursuant to 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran incurred in-service acoustic trauma.  Specifically, in his July 2012 Notice of Disagreement (NOD), the Veteran stated that he operated heavy equipment in service.  Further, in a March 2013 treatment record from Dr. Ewing, the Veteran stated that he operated equipment in service without hearing protection.  

The Veteran's Department of Defense Form 214 (DD 214) states that the Veteran's in-service specialty was construction machine operator.  The stated related civilian occupation was bulldozer operator.  Pursuant to the VA adjudication Procedure Manual (VBA Manual M21-1), this military occupational specialty had a high probability for hazardous noise exposure.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Topic 4.  

Lastly, the Board finds a sufficient nexus linking both his bilateral hearing loss and tinnitus to service.  Specifically, in regard to hearing loss, in August 2013, Dr. Ewing opined that the Veteran's hearing loss was primarily due to acoustic trauma sustained during military service.  Dr. Ewing explained  that he had reviewed the audiograms from the Veteran's entry and separation from service and noted a significant amount of hearing loss at discharge.

Turning to the Veteran's tinnitus claim, in February 2013, the Veteran stated that he had had tinnitus since service.  The Veteran made a similar contention on his January 2012 claim form.  The Board finds the Veteran to be credible in this instance and, as a layperson, he is competent to discuss when he began experiencing tinnitus symptoms.  See Layno, 6 Vet. App. 465; Charles, 16 Vet. App. 370.

However, in regard to both pending claims, opinions rendered in May 2012 and July 2013 by VA clinicians state that neither condition was related to military service.  First, in regard to the Veteran's hearing loss, both VA clinicians opined that there were no significant threshold shifts between the Veteran's December 1966 pre-induction examination and May 1970 separation examination.  Next, in regard to the Veteran's tinnitus claim, both VA clinicians stated that the Veteran reported an onset of tinnitus over 30 years after service.  Instead, they attributed the Veteran's tinnitus to post-service occupational and recreational noise exposure.

In sum, the Board finds that the evidence is currently in equipoise regarding whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Affording the Veteran the benefit of the doubt, the Board will find that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  As such, both claims will be granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


